Citation Nr: 1411925	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  12-34 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 1954.  The Veteran passed away in December 2011, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran's claims file is under the jurisdiction of the VA RO in Reno, Nevada.  The appellant testified at a hearing before the undersigned Veterans Law Judge sitting at the Reno RO in March 2013.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran's service-connected disabilities caused or contributed to his cause of death.  The Veteran's certificate of death reflects that he passed away on December 13, 2011 at the age of 77, and that his immediate cause of death was lymphoma.  No underlying or contributing causes of death were identified and an autopsy was not conducted.  The claims file reflects that the Veteran was service-connected for numerous disabilities at the time of his death, including posttraumatic stress disorder (PTSD); lumbar spine spondylosis with multiple shrapnel wounds and degenerative disc changes; right thigh scar; residuals of a gunshot wound to the abdomen with retained foreign body; right lower extremity radiculopathy; left lower extremity radiculopathy; ulnar motor neuropathy of the left wrist and hand; chronic adhesive pleurisy; scars of the right buttock, left heel, back, left ulnar, and right forearm; bilateral hearing loss; and residuals of a shell fragment wound of the anterior trunk and abdomen.

During her March 2013 hearing before the Board, the appellant testified that she believed that the Veteran's service-connected disabilities caused or substantially contributed to cause his death in three different ways: 1) the Veteran's service-connected disabilities prevented early diagnosis of lymphoma, as he was unable to undergo diagnostic testing such as magnetic resonance imaging (MRI) scans as a result of the retained shrapnel in his body, which would have led to an earlier diagnosis of and treatment for the lymphoma which caused his death; 2) the Veteran's service-connected disabilities caused or contributed to cause lymphoma; and 3) the Veteran's service-connected disabilities impaired his health in such a way that his ability to adequately fight lymphoma was impaired.

The claims file does not reflect that a VA opinion addressing the etiology of the cause of the Veteran's death has been obtained.  As the relationship between the Veteran's service-connected disabilities and the lymphoma which caused his death involve complex medical issues, the Board concludes that a VA opinion discussing the etiology of the Veteran's cause of death should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA opinion, prepared by an oncologist, to determine the nature and etiology of the Veteran's terminal lymphoma.  The claims file, electronic file, and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the opinion.  Following a review of the service and postservice medical records, to include the testimony provided by the appellant in the March 2013 Board hearing, the examiner must state whether any of the Veteran's service-connected disorders caused or materially and substantially contributed to the Veteran's death.  The VA examiner should provide the following opinions:

1) Is it as likely as not (a 50 percent probability or greater) that any of the Veteran's service-connected disabilities caused or materially and substantially contributed to his terminal lymphoma?

2) Is it as likely as not that a service-connected disability prevented early diagnosis of lymphoma, as the Veteran was unable to undergo diagnostic testing such as magnetic resonance imaging (MRI) scans due to the retained shrapnel in his body, which may have led to an earlier diagnosis of and treatment for the lymphoma which caused his death?

3) Is it as likely as not that the Veteran's service-connected disabilities impaired his health to such an extent that his body was unable to adequately fight the lymphoma, which resulted in his death?  (Put another way, if the service-connected disabilities had not been present, is it at least as likely as not that the Veteran's lymphoma would have been treatable?)

A complete rationale for all opinions must be provided. 

3.  The opinion report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




